Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 21-35, drawn to a household dishwasher.
Group II, claim(s) 36-42, drawn to a method of operating a dishwasher.
Group III, claim(s) 43, drawn to an apparatus/fanwheel.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 1 – fan wheel arrangement embodiment
Species 1a – first fan wheel embodiment (see Figures 1-2.  refer to corresponding description in the specification).  
Species 1b – second fan wheel embodiment using two fans and cutlery support region (see Figure 3.  refer to corresponding description in the specification).  
Species 1c – third fan wheel embodiment mounted to top wall (see Figure 4.  refer to corresponding description in the specification).  
Species 1d – fourth fan wheel embodiment mounted to top wall in another variant (see Figure 5.  refer to corresponding description in the specification).  
Species 1e – fifth fan wheel embodiment relying on single fan (see Figure 6.  refer to corresponding description in the specification).  


Species 2 – speed profile embodiment
Species 2a – first speed profile embodiment (see Figure 7. refer to corresponding description in the specification).
Species 2b – second speed profile embodiment (see Figure 8. refer to corresponding description in the specification).
Species 2c – third speed profile embodiment (see Figure 9. refer to corresponding description in the specification).
Species 2d – fourth speed profile embodiment (see Figure 10. Refer to corresponding description in the specification).


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim identified as generic (Applicant is encouraged to direct Examiner).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the household dishwasher of claim 21 (except for the washing apparatus, which is not required of the dishwasher in claim 36), this technical feature is not a special technical feature as it Tebrich (DE 532341).  Examiner has provided a machine translation of Tebrich.  

Tebrich teaches a dishwasher comprising:
a dishwasher cavity defining a treatment chamber (see Figure 1, water container 1) ; 
a loading unit accommodated in the treatment chamber for holding items to be washed (see Figure 1, crockery chamber 6); 
a fan wheel mounted in the treatment chamber above the loading unit for rotation in a blow-off operating phase such that the fan wheel draws in air from the treatment chamber, accelerates and moves the air forward and downward as an air flow in the treatment chamber, with the air flow striking a blow-off region at a top of the loading unit and blowing off washing liquid from atop the items being washed (see Figure 1, impeller 14, air holes 31.  machine translation, [0015]).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718